Exhibit 10.4

 

THIRD AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT dated as of February
24, 2014, made by DREW INDUSTRIES INCORPORATED, a Delaware corporation (the
"Company"), LIPPERT COMPONENTS, INC., a Delaware corporation ("LCI") (LCI, the
"Borrower"), and LIPPERT COMPONENTS MANUFACTURING, INC., a Delaware corporation
("LCM") (the Company, together with the Borrower and LCM, the "Stock Pledgors"),
(LCI and LCM the "Partnership Pledgors") (each of the Company, LCI,and LCM being
referred to herein as a "Pledgor"), in favor of JPMorgan Chase Bank, N.A., as
collateral agent (in such capacity, the "Collateral Agent") for the Secured
Parties (as defined in the Credit Agreement referred to below).

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 25, 2008 (as amended, supplemented, or modified from time
to time, the "Credit Agreement") among the LCI and Kinro, Inc as Borrowers
(Kinro, Inc. having since been merged into LCI, with LCI as the surviving
corporation), the financial institutions party thereto as lenders (the
"Lenders") and JPMorgan Chase Bank, N.A., as agent (in such capacity, the
"Administrative Agent"). Terms used herein as defined terms and not otherwise
defined herein shall have the meanings given thereto in the Credit Agreement.
Reference is further made to the Second Amended and Restated Pledge and Security
Agreement dated as of November 25, 2008 between the Pledgors and the Collateral
Agent (as thereafter amended and supplemented from time to time, the "Amended
and Restated Pledge Agreement"), which instrument the parties agree is being
amended and restated hereby in its entirety.

 

The Lenders have agreed to make Loans to the Borrower upon the terms and subject
to the conditions specified in the Credit Agreement. Each Pledgor other than the
Borrower has guaranteed the Obligations of the Borrower. The obligations of the
Lenders to make Loans are conditioned on, among other things, the execution and
delivery by the Pledgors of an agreement in the form hereof.

 

The Lenders or either of them may also extend to the Borrower from time to time
"Banking Services". "Banking Services" shall mean each and any of the following
bank services provided or which may be provided to the Borrower by any Lender or
any of its Affiliates: (a) credit cards for commercial customers (including,
without limitation, "commercial credit cards" and purchasing cards), (b) stored
value cards, (c) merchant processing services, (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services) and (e) swaps or other hedging agreements or arrangements (including,
but not limited to Hedging Agreements). "Banking Services Obligations" shall
mean any and all obligations of the Borrower, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Banking Services, to the extent such obligations are not
obligations covered by the Credit Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

 

Article I

 

Section 1.01.     Definitions.     In addition to the terms defined above, the
following words and terms shall have the respective meanings, and it is hereby
agreed with respect thereto, as follows:

 

"Agreement" shall mean this Third Amended and Restated Pledge and Security
Agreement, as it shall be amended, supplemented or otherwise modified from time
to time.

 

 
1

--------------------------------------------------------------------------------

 

 

"Obligations" shall mean, collectively, (a) the due and punctual payment of (i)
the principal of, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans when
and as due, whether at maturity, by acceleration, upon one or more dates set for
repayment or prepayment or otherwise, (ii) each payment required to be made by
the Borrower under the Credit Agreement in respect of the Letter of Credit when
and as due, including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (x) of the Borrower under the Credit Agreement,
(y) of the Guarantors under the Guarantee Agreements, (z) of the Borrower and of
the other Credit Parties under any other Loan Documents (including this
Agreement) to which the Borrower or such other Credit Parties are or are to be
parties, and (aa) of the Borrower to any Lender as an Interest Rate Protection
Merchant under or in respect of any Interest Rate Hedging Agreement now or
hereafter in effect, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrowers under or pursuant to
the Credit Agreement and of the Borrower and of the other Credit Parties under
the other Loan Documents (including the Guarantee Agreements and this Agreement)
and or under any Interest Rate Hedging Agreement now or hereafter in effect, and
(c) the due and punctual payment and performance of any Banking Services
Obligations now existing or hereafter arising.

 

"Partner" shall mean any partner or member in a Partnership.

 

"Partnership" shall have the meaning given thereto in Schedule II hereto.

 

"Partnership Documents" shall have the meaning given thereto in Schedule II
hereto.

 

 

Article II

 

Section 2.01.     Pledge and Grant of Security Interest.

 

(a)     As security for the payment and performance in full of its Obligations,
each Pledgor hereby transfers, grants, bargains, sells, conveys, hypothecates,
pledges, sets over and delivers unto the Collateral Agent and grants (and hereby
reconfirms such grant under the Amended Security Agreement), to the Collateral
Agent for its benefit and for the ratable benefit of the Secured Parties, a
first priority security interest in (i) the shares of capital stock listed below
the name of such Pledgor on Schedule I and any shares of stock of any Subsidiary
obtained in the future by such Pledgor and the certificates representing all
such shares (the "Pledged Stock"), (ii) all of such Pledgor's respective
partnership and membership interests and related rights described in Schedule II
and any partnership or membership interests or other equity interests in any
Subsidiary obtained in the future by such Pledgor (the "Pledged Interests"),
(iii) all other property that may be delivered to and held by the Collateral
Agent pursuant to the terms hereof, (iv) subject to Section 2.05, all payments
of dividends and distributions, including, without limitation, all cash,
instruments and other property (including, without limitation, any security
entitlements or investment property), from time to time received, receivable or
otherwise paid or distributed, in respect of, or in exchange for or upon the
conversion of the securities and other property referred to in clauses (i),
(ii), or (iii) above, (v) subject to Section 2.05, all rights and privileges of
such Pledgor with respect to the securities (including, without limitation, any
securities entitlements) and other property referred to in clauses (i), (ii),
(iii) and (iv) above, (vi) any and all custodial accounts, securities accounts
or other safekeeping accounts in which any of the foregoing property (and any
property described in the following clauses (vii) and (viii)) may be deposited
or held in, and any security entitlements or other rights relating thereto,
(vii) any securities (as defined in the New York Uniform Commercial Code (the
"UCC")) constituted by any of the foregoing, and (viii) all proceeds (as defined
in the UCC) of any of the foregoing (the items referred to in clauses (i)
through (vii) above being collectively referred to as the "Collateral"). The
Collateral Agent acknowledges that the security interest in the Collateral
granted herein ranks equally with and shall be pari passu with the security
interest in the Collateral granted to the Trustee pursuant to the pledge
agreement entered into pursuant to the Prudential Pledge and Security Agreement
and that the respective rights of the Collateral Agent and the Trustee with
respect to the Collateral shall be subject to the terms and conditions of the
Prudential Intercreditor Agreement (disregarding for the purposes of this
paragraph the Banking Services Obligations, which shall rank behind all such
other obligations for the purposes hereof).

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     Upon delivery to the Collateral Agent, any stock certificates, notes or
other securities now or hereafter included in the Collateral (the "Pledged
Securities") shall be accompanied by undated stock powers duly executed in blank
or other instruments of transfer satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may request.
Without limiting Section 2.02(b), (i) all other property comprising part of the
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Pledgor and such other instruments or documents as
the Collateral Agent may request, and (ii) upon the grant of a security interest
in partnership or membership interests or other equity interests in any Person
now or hereafter included in the Collateral, there shall be executed and
delivered to the Collateral Agent such instruments of consent, waiver, and
recognition, from the issuer and other equity holders thereof (having provisions
comparable to the Consent, Waiver and Recognition Agreement in substantially the
form of Exhibit 2.01 hereto) and such other instruments and documents (including
Uniform Commercial Code financing statements duly executed in proper form for
filing in such offices as the Collateral Agent shall require) as the Collateral
Agent may request. Each delivery of Pledged Securities and each such grant of a
security interest shall be accompanied by a schedule describing the securities,
securities entitlements, investment property and equity interests theretofore
and then being pledged hereunder, which schedule shall be attached hereto as
Schedule I or Schedule II, as applicable, and made a part hereof (provided that
the failure to deliver any such schedule shall not impair the security interest
hereunder of the Collateral Agent in any Pledged Securities or Pledged
Interests). Each schedule so delivered (except to the extent in error) shall
supersede any prior schedules so delivered.

 

Section 2.02.     Deliveries.

 

(a)     Each Pledgor agrees promptly to (i) deliver or cause to be delivered to
the Collateral Agent any and all Pledged Securities, and any and all
certificates or other instruments or documents representing Collateral, and any
other instruments referred to in Section 2.01(b)(i) endorsed to the Collateral
Agent or in blank by an effective endorsement, or (ii) cause the certificate to
be registered in the name of the Collateral Agent, upon original issue or
registration of transfer by the issuer thereof.

 

(b)     Upon execution and delivery hereof there shall be delivered to the
Collateral Agent a duly executed Consent, Waiver, and Recognition Agreement in
substantially the form of Exhibit 2.01 hereto in respect of each Partnership
(with any appropriate changes for the pledge of a membership interest in a
limited liability company).

 

(c)     With respect to such of the Collateral as constitutes an uncertificated
security, (i) the Pledgor agrees to cause the issuer to register the Collateral
Agent as the registered owner thereof, upon original issue or registration of
transfer or (ii) the issuer agrees that it will comply with instructions with
respect to such uncertificated security originated by the Collateral Agent
without further consent of the registered owner.

 

(d)     With respect to such of the Collateral as constitutes a "security
entitlement" as defined in Article 8 of the UCC, the Pledgor agrees to cause the
securities intermediary to indicate by book entry that such security entitlement
has been credited to a securities account of the Collateral Agent.

 

(e)     If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any note or other instrument (other than an
instrument which constitutes chattel paper under the UCC), such note or other
instrument shall be immediately pledged hereunder and a security interest
therein hereby granted to Collateral Agent, and the same shall be duly endorsed
without recourse or warranty in a manner reasonably acceptable to Collateral
Agent and be delivered to Collateral Agent. If at any time Pledgor’s right or
interest in any of the Collateral becomes an interest in real property, Pledgor
immediately shall execute, acknowledge and deliver to Collateral Agent such
further documents as the Collateral Agent reasonably deems necessary or
advisable to create a first priority perfected mortgage lien in favor of the
Collateral Agent in such real property interest.

 

Section 2.03.     Representations; Warranties; Covenants. Each Pledgor hereby
represents, warrants and covenants, to and with the Collateral Agent that:

 

(a)     (i) the Pledged Stock has been delivered to the Collateral Agent in
pledge hereunder, and represents that percentage as set forth on Schedule I of
the issued and outstanding shares of each class of the capital stock of the
issuer with respect thereto; and (ii) a first priority security interest in the
Pledged Interests has been granted to the Collateral Agent hereunder, and the
Pledged Interests represent the interests in the Partnerships as set forth in
Schedule II;

 

 
3

--------------------------------------------------------------------------------

 

 

(b)     each Pledgor (i) is and will at all times continue to be the direct
owner, beneficially and of record, of the Collateral indicated on Schedule I or
Schedule II to be owned by such Pledgor, (ii) holds the same free and clear of
all Liens, except for the security interest granted in the Collateral hereunder
and except for the security interest which the Pledgor has concurrently herewith
granted to the Trustee for the holders of the Prudential Notes for the benefit
thereof on an equal priority and pari passu basis (disregarding for the purposes
of this paragraph the Banking Services Obligations, which shall rank behind all
such other obligations) with the security interest created hereunder for so long
as the Prudential Intercreditor Agreement is in effect, (iii) will make no
assignment, pledge, hypothecation or transfer of or create or suffer to exist
any security interest in or other Lien on, the Collateral, other than pursuant
hereto, and (iv) subject to Section 2.05, will cause any and all Collateral to
be forthwith deposited with the Collateral Agent and pledged or otherwise
subject to the security interest created hereunder;

 

(c)     each Pledgor (i) has the power and authority to pledge or grant a
security interest in the Collateral in the manner hereby done or contemplated
and (ii) will defend its title or interest thereto or therein and the Lien of
the Collateral Agent for the ratable benefit of the Secured Parties against any
and all other Liens, however arising, of all Persons whomsoever.

 

(d)     no consent or approval (i) of any Governmental Authority or any
securities exchange or (ii) of any other Person except any such Person whose
consent has been obtained in writing and delivered to the Collateral Agent, was
or is necessary to the validity of the pledge or grant of a security interest
effected hereby;

 

(e)     (i) when the Pledged Securities, certificates, instruments or other
documents representing or evidencing the Collateral are delivered to the
Collateral Agent in accordance with this Agreement, the Collateral Agent will
have a valid and perfected first Lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Obligations; and
(ii) when Uniform Commercial Code Financing Statements in the form of Exhibit
2.03 hereto naming the appropriate Pledgor in accordance with Schedule II as
debtor and the Collateral Agent as secured party are filed in the respective
offices as set forth in Schedule 2.03 hereto, the Collateral Agent will have a
valid and perfected first Lien upon and security interest in such Pledged
Interests as security for the payment and performance of the Obligations;

 

(f)     the pledge and the grant of a security interest effected hereby are
effective to vest in the Collateral Agent, on behalf of itself and the Secured
Parties, the rights of the Collateral Agent in the Collateral as set forth
herein.

 

Section 2.04.     Registration in Nominee Name, Denominations; Further
Assurances.

 

(a)     The Collateral Agent, on behalf of itself and the Secured Parties, shall
have the right (in its sole and absolute discretion) to hold the Pledged
Securities and Pledged Interests in its own name, the name of its nominee or the
name of the applicable Pledgor, endorsed or assigned in blank or in favor of the
Collateral Agent. Each Pledgor will promptly give to the Collateral Agent copies
of any notices or other communications received by it with respect to Pledged
Securities or Pledged Interests. The Collateral Agent shall at all times have
the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement (and the surrender of any certificates to the issuer or any agent
thereof for such purpose shall not constitute a release of the security interest
of the Collateral Agent in any such Pledged Securities represented thereby). If
at any time the Pledged Interests are represented or evidenced by any
certificates, the same shall promptly be delivered to the Collateral Agent in
pledge hereunder together with any instruments of transfer requested by the
Collateral Agent.

 

(b)     Each Pledgor agrees, at its expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the pledge and the
security interest and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the pledge, and the granting of the security
interest hereunder and the filing of any financing statements or other documents
in connection herewith.

 

 
4

--------------------------------------------------------------------------------

 

 

Section 2.05.     Voting Rights; Dividends.

 

(a)     Unless and until an Event of Default shall have occurred and be
continuing;

 

(i)     The Pledgors shall be entitled to exercise any and all voting and/or
other consensual rights and powers accruing to them as owners of Pledged
Securities and Pledged Interests for any purpose consistent with the terms of
this Agreement, the Credit Agreement and the other Loan Documents and Banking
Services documents; provided, however, that such action would not adversely
affect the rights inuring to a holder of the Pledged Securities and Pledged
Interests or the rights and remedies of any of the Secured Parties under this
Agreement or any other Loan Document or any Banking Services document or the
ability of the Secured Parties to exercise the same.

 

(ii)     Each Pledgor shall be entitled to receive and retain any and all cash
dividends and distributions paid on the Pledged Securities and cash
distributions in respect of the Pledged Interests to the extent and only to the
extent that such cash dividends and cash distributions are permitted by, and
otherwise paid in accordance with, the terms and conditions of the Credit
Agreement, the Prudential Intercreditor Agreement, the other Loan Documents, the
Banking Services documents and applicable laws. All noncash dividends and
distributions, and all dividends and distributions (whether in cash or
otherwise) in connection with a partial or total liquidation or dissolution,
return of capital, capital surplus or paid-in surplus, and all other payments,
dividends, and distributions made on or in respect of the Pledged Securities or
Pledged Interests, whether paid or payable in cash or otherwise, whether
resulting from a subdivision, combination or reclassification of the outstanding
capital stock of the issuer of any Pledged Securities or any amendment of any
Partnership Document or the admission or withdrawal of any Partner, or received
in exchange for Pledged Securities or Pledged Interests or any part thereof, or
in redemption thereof, or as a result of any merger, consolidation, acquisition
or other exchange of assets to which such issuer or Partnership may be a party
or otherwise, shall (except as otherwise provided in the preceding sentence) be
and become part of the Collateral, and, if received by a Pledgor, shall not be
commingled by such Pledgor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Collateral Agent and shall be forthwith delivered to the Collateral Agent in the
same form as so received (with any necessary endorsement)(any such cash to be
applied in accordance with Section 2.07).

 

(b)     Upon the occurrence and during the continuation of an Event of Default,
all rights of the Pledgors to exercise the voting and consensual rights and
powers they are entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.05, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers.

 

(c)     Upon the occurrence and during the continuation of an Event of Default,
all rights of each Pledgor to dividends and other distributions that such
Pledgor is authorized to receive pursuant to the first sentence of paragraph
(a)(ii) above shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends and other distributions. All
dividends and other distributions received by any Pledgor contrary to the
provisions of this Section 2.05 shall be held in trust for the benefit of the
Collateral Agent, shall be segregated from other property or funds of such
Pledgor and shall be forthwith delivered to the Collateral Agent upon demand in
the same form as so received (with any necessary endorsement) and shall be
applied in accordance with the provisions of Section 2.07.

 

 
5

--------------------------------------------------------------------------------

 

 

Section 2.06.     Possession, Sale of Collateral, Etc.

 

(a)     Upon the occurrence and during the continuation of an Event of Default,
the Collateral Agent may sell or cause to be sold, whenever it shall decide, in
one or more sales or parcels, at such prices as it may deem best, and for cash,
on credit or for future delivery, without assumption of any credit risk, all or
any portion of the Collateral, at any broker's board or at public or private
sale, without demand of performance or notice of intention to sell or of time or
place of sale (except ten (10) days' written notice to the Pledgor thereof of
the time and place of such sale or other intended disposition of the Collateral,
except any Collateral which is perishable or threatens to decline speedily in
value or is of a type customarily sold on a recognized market, which notice each
Pledgor hereby agrees to be commercially reasonable and shall constitute
"reasonably authenticated notification of disposition" within the meaning of
Section 9-611(b) of the UCC), and such other notices as may be required by
applicable statute and cannot be waived), and any Person may be the purchaser of
all or any portion of the Collateral so sold and thereafter hold the same
absolutely, free from any claim or right of whatever kind, including any equity
of redemption, of any Pledgor, any such demand, notice, claim, right or equity
being hereby expressly waived and released. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof. At any sale or sales made
pursuant to this Agreement, any Secured Party may bid for or purchase, free from
any claim or right of whatever kind, including any equity of redemption of any
Pledgor, any such demand, notice, claim, right or equity being hereby expressly
waived and released, all or any portion of the Collateral offered for sale, and
may make any payment on account thereof by using any claim for money then due
and payable to such Secured Party by any Pledgor as a credit against the
purchase price. At any such sale, the Collateral, or portion thereof, to be sold
may be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine. The Collateral Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given. The Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid in full by the purchaser or
purchasers thereof, but the Collateral Agent shall not incur any liability in
case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. For purposes hereof, (a) a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof, (b)
the Collateral Agent shall be free to carry out such sale pursuant to such
agreement and (c) no Pledgor shall be entitled to the return of the Collateral
or any portion thereof subject thereof, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Obligations paid in full. Neither the
Collateral Agent nor the Secured Parties shall in any such sale make any
representations or warranties with respect to the Collateral or any part
thereof, and shall not be chargeable with any of the obligations or liabilities
of any Pledgor. As an alternative to exercising the power of sale herein
conferred upon it, the Collateral Agent may proceed by a suit or suits at law or
in equity to foreclose upon the Collateral and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section shall be deemed to
conform to the commercially reasonable standards as provided in Section 9-610(b)
of the UCC as in effect in the State of New York or its equivalent in other
jurisdictions.

 

(b)     Each Pledgor hereby agrees that it will indemnify and hold the
Collateral Agent and the Secured Parties, and their respective officers,
directors, employees, agents, and representatives harmless (except for their own
willful misconduct or gross negligence) from and against any and all claims with
respect to the Collateral asserted both before and after the taking of actual
possession or control of the Collateral by the Collateral Agent pursuant to this
Agreement, or arising out of any act or omission of any party other than the
Collateral Agent prior to such taking of actual possession or control by the
Collateral Agent, or arising out of any act or omission of such Pledgor, or any
agents thereof, before or after the commencement of such actual possession or
control by the Collateral Agent. In any action hereunder the Collateral Agent
shall be entitled to the appointment, without notice, of a receiver to take
possession of all or any portion of the Collateral and to exercise such powers
as the court shall confer upon such receiver. Notwithstanding the foregoing,
upon the occurrence of an Event of Default, and during the continuation of such
Event of Default, the Collateral Agent shall be entitled to apply, without prior
notice to any Pledgor, any cash or cash items constituting Collateral in the
possession of the Collateral Agent to payment of the Obligations.

 

 
6

--------------------------------------------------------------------------------

 

 

Section 2.07.     Application of Proceeds.

 

(a)     Each Pledgor hereby agrees that it shall upon the occurrence and during
the continuation of an Event of Default, (i) immediately turn over to the
Collateral Agent any instruments (with appropriate endorsements) or other items
constituting Collateral not then in the possession of the Collateral Agent, the
possession of which is required for the perfection of the Collateral Agent's
security interest for its benefit and the ratable benefit of the Secured
Parties, all of which shall be held in trust for the benefit of the Collateral
Agent for its benefit and the ratable benefit of the Secured Parties and not
commingled prior to its coming into the Collateral Agent's possession, and
(ii) take all steps necessary to cause all sums, monies, royalties, fees,
commissions, charges, payments, advances, income, profits, and other amounts
constituting Proceeds of any Collateral to be deposited directly in an account
of the Pledgor (or any of them) with the Collateral Agent and to cause such sums
to be applied to the satisfaction of the Obligations.

 

(b)     Subject to the terms of the Prudential Intercreditor Agreement, all
proceeds from any collection or sale of the Collateral pursuant hereto, all
Collateral consisting of cash, and all deposits in accounts of any Pledgor with
the Collateral Agent or any Secured Party shall be applied (i) first, to the
payment of the fees and expenses of the Collateral Agent incurred pursuant to,
and any other Obligations payable to the Collateral Agent under, this Agreement
or any other Loan Document, including costs and expenses of collection or sale,
reimbursement of any advances, and any other costs or expenses in connection
with the exercise of any rights or remedies hereunder or thereunder (including,
without limitation, reasonable fees and disbursements of counsel), (ii) second,
to the payment in full of the Obligations owed to the Lenders and the Issuing
Bank in respect of the Loans, LC Disbursements and any Interest Rate Hedging
Agreements, pro rata as among the Lenders (including, but not limited to, any of
them as an Interest Rate Protection Merchant) in accordance with the amounts of
such Obligations owed to them, (iii) third, to the payment of any Banking
Services Obligations, pro rata as among the Lenders, and (iv) fourth, to the
payment of the Obligations (other than those referred to above) pro rata as
among the Secured Parties in accordance with the amounts of such Obligations
owed to them. Any amounts remaining after such applications shall be remitted to
the Pledgors or as a court of competent jurisdiction may otherwise direct. The
Collateral Agent shall have absolute discretion as to the time of application of
any such proceeds, cash, or balances in accordance with this Agreement.

 

Section 2.08.     Power of Attorney.

 

(a)     Each Pledgor does hereby irrevocably make, constitute and appoint the
Collateral Agent or any officer or designee thereof its true and lawful
attorney-in-fact with full power in the name of the Collateral Agent, and of
such Pledgor, with power of substitution, to, upon the occurrence and during the
continuation of an Event of Default, receive, open and dispose of all mail
addressed to such Pledgor, to endorse any note, check, draft, money order, or
other evidence of payment relating to the Collateral that may come into the
possession of the Collateral Agent, with full power and right to cause the mail
of such Pledgor to be transferred to the Collateral Agent's own offices or
otherwise; to communicate with any issuer of Pledged Securities or any
Partnership; to commence or prosecute any suits, actions or proceedings to
collect or otherwise realize upon any Collateral or enforce any rights in
respect thereof; to settle, compromise, adjust or defend any claims in respect
of any Collateral; to notify any issuer of Pledged Securities or any
Partnership, or otherwise require them to make payment directly to the
Collateral Agent; to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
any and all other acts necessary or proper to carry out the intent of this
Agreement and each other Loan Document and the grant, confirmation and
continuation of the security interests hereunder and thereunder. Such power of
attorney is coupled with an interest and is irrevocable, and shall survive the
bankruptcy, insolvency or dissolution of any or all of the Pledgors. Nothing
herein contained shall be construed as requiring or obligating the Collateral
Agent or any Secured Party to make any commitment or to make any inquiry as to
the nature or sufficiency of any payment received by the Collateral Agent or any
other Secured Party, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Collateral
Agent and the Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their officers, directors, employees or agents shall be
responsible to any Pledgor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct. The provisions of this Section
shall in no event relieve any Pledgor of any of its obligations hereunder or
under the other Loan Documents with respect to the Collateral or any part
thereof or impose any obligation on the Collateral Agent to proceed in any
particular manner with respect to the Collateral or any part thereof, or in any
way limit the exercise by any Secured Party of any other or further right that
it may have on the date of this Agreement or hereafter, whether hereunder, under
any other Loan Document, any Banking Services document, by law or otherwise. Any
sale of Collateral pursuant to the provisions of this Section shall be deemed to
conform to the commercially reasonable standards as provided in Section 9-610(b)
of the UCC or its equivalent in other jurisdictions.

 

 
7

--------------------------------------------------------------------------------

 

 

(b)     Without limiting the preceding paragraph, each Pledgor does hereby
further irrevocably make, constitute and appoint the Collateral Agent or any
officer or designee thereof its true and lawful attorney-in-fact with full power
in the name of the Collateral Agent, and of such Pledgor, with power of
substitution, (i) to enforce all of such Pledgor's rights under and pursuant to
all agreements with respect to the Collateral, all for the sole benefit of the
Collateral Agent and the Secured Parties, (ii) to enter into and perform such
agreements as may be reasonably necessary in order to carry out the terms,
covenants and conditions of this Agreement that are required to be observed or
performed by such Pledgor, (iii) to execute such other and further mortgages,
pledges and assignments of the Collateral and filings or recordations in respect
thereof as the Collateral Agent may require for the purpose of protecting,
maintaining or enforcing the security interest of the Collateral Agent hereunder
for the ratable benefit of itself and the Secured Parties, (iv) to act as
authorized in the following Section hereof, and (v) to do any and all other
things reasonably necessary or proper to carry out the intention of this
Agreement and the grant, confirmation, continuation and perfection of the
security interests hereunder. Such power of attorney is coupled with an interest
and is irrevocable, and shall survive the insolvency, bankruptcy, or dissolution
of any or all of the Pledgors.

 

Section 2.09.     Financing Statements, Direct Payments, Confirmation. Each
Pledgor hereby authorizes the Collateral Agent to file Uniform Commercial Code
financing statements (and any other filings) required in connection with the
perfection or preservation of the security interest hereunder in respect of all
or any part of the Collateral, and amendments thereto and continuations thereof
with regard to such Collateral, without such Pledgor's signature, or, in the
alternative, to execute such items on behalf of such Pledgor pursuant to the
powers of attorney granted in the preceding Section. Each Pledgor further
authorizes the Collateral Agent to confirm with any issuer of Pledged Securities
or any Partnership the amounts payable to such Pledgor with regard to the
Collateral. Each Pledgor hereby further authorizes the Collateral Agent upon the
occurrence and during the continuation of an Event of Default to notify any
issuer of Pledged Securities or any Partnership that all sums payable to such
Pledgor relating to the Collateral shall be paid directly to the Collateral
Agent.

 

Section 2.10.     Termination. The security interest granted hereunder shall
terminate automatically when all the Obligations have been fully, finally and
indefeasibly paid and performed, the Revolving Credit Exposure of each Lender
shall be zero, the LC Exposure shall be zero, the Revolving Credit Commitment of
each Lender shall have terminated, and there are no further Banking Service
Obligations. Thereupon, the Collateral Agent will, subject to the terms of the
Prudential Intercreditor Agreement, return to the Pledgors the Pledged
Securities and execute and deliver, at each Pledgor's expense, UCC termination
statements reasonably requested from time to time by such Pledgor evidencing the
release of the security interest hereunder, all without recourse to or warranty
by the Collateral Agent.

 

Section 2.11.     Remedies Not Exclusive. The remedies conferred upon or
reserved to the Collateral Agent and the other Secured Parties in this Article
and elsewhere in this Agreement are intended to be in addition to, and not in
limitation of any other remedy available to the Collateral Agent and the other
Secured Parties.

 

 
8

--------------------------------------------------------------------------------

 

 

Section 2.12.     Securities Laws, etc. In view of the position of the Pledgors
in relation to the Pledged Securities and Pledged Interests, or because of other
current or future circumstances, issues may arise under the Securities Act of
1933, as now or hereafter in effect, or any similar statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statue as from
time to time in effect being called the "Federal Securities Laws") with respect
to any disposition of the Pledged Securities or Pledged Interests permitted
hereunder, the Pledgors understand that compliance with the Federal Securities
Laws might very strictly limit the course of conduct of the Collateral Agent if
the Collateral Agent were to attempt to dispose of all or any part of the
Pledged Securities or Pledged Interests, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Securities
or Pledged Interests could dispose of the same. Similarly, there may be other
legal restrictions or limitations affecting the Collateral Agent in any attempt
to dispose of all or part of the Pledged Securities or Pledged Interests under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. The Pledgors recognize that in light of the foregoing
restrictions and limitations the Collateral Agent may, with respect to any sale
of the Pledged Securities or Pledged Interests, limit the purchasers to those
who will agree, among other things, to acquire such Pledged Securities or
Pledged Interests for their own account, for investment, and not with a view to
the distribution or resale thereof. The Pledgors acknowledge and agree that in
light of the foregoing restrictions and limitations, the Collateral Agent, in
its sole and absolute discretion, (a) may proceed to make such a sale whether or
not a registration statement for the purpose of registering such Pledged
Securities or Pledged Interests or part thereof shall have been filed under the
Federal Securities Laws and (b) may approach and negotiate with a single
potential purchaser (including without limitation, any Partner) to effect such
sale. The Pledgors acknowledge and agree that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Securities or Pledged Interests at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

Section 2.13.     No Assumption of Liability. The pledge and security interest
hereunder is granted as security only and shall not subject the Collateral Agent
or any other Secured Party to, or in any way alter or modify, any obligation or
liability of any Pledgor with respect to or arising out of any of the
Collateral. Each Pledgor shall remain liable to, at its own cost and expense,
duly and punctually observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Collateral, including, without limitation, the Partnership
Documents, all in accordance with the terms and conditions thereof, and each
Pledgor agrees to indemnify and hold harmless the Collateral Agent and the other
Secured Parties from and against any and all liability for such performance.

 

 

Article III
MISCELLANEOUS

 

Section 3.01.     No Discharge. All rights of the Collateral Agent hereunder,
the security interest granted hereunder, and the obligations of each Pledgor
under this Agreement shall be absolute and unconditional and shall remain in
full force and effect without regard to, and shall not be released, discharged
or in any way diminished by (i) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document (including this Agreement and each
Guarantee Agreement), any Banking Services document or any other agreement with
respect to any of the Obligations or any other agreement or instrument relating
to any of the foregoing, (ii) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any Banking Services document or any other
agreement or instrument relating to the foregoing, (iii) any exchange, release
or nonperfection of any other collateral, or any release or amendment or waiver
of or consent to or departure from any guarantee, for all or any of the
Obligations, (iv) any exercise or nonexercise by the Collateral Agent or any
Secured Party of any right, remedy, power or privilege under or in respect of
this Agreement, any other Loan Document, any Banking Services document or
applicable law, including, without limitation, any failure by the Collateral
Agent or any Secured Party to setoff or release in whole or in part any balance
of any deposit account or credit on its books in favor of any Credit Party or
any waiver, consent, extension, indulgence or other action or inaction in
respect of any thereof, or (v) any other act or thing or omission or delay to do
any other act or thing which may or might in any manner or to any extent vary
the risk of any Credit Party or would otherwise, but for this specific provision
to the contrary, operate as a discharge of or exonerate any Pledgor as a matter
of law.

 

 
9

--------------------------------------------------------------------------------

 

 

Section 3.02.     Amendment; Waiver. No amendment or waiver of any provision of
this Agreement, nor consent to any departure by any Pledgor therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Collateral Agent with the written consent of the Required Lenders. Any such
waiver, consent or approval shall be effective only in the specific instance and
for the purpose for which given. No notice to or demand on any Pledgor in any
case shall entitle any Pledgor to any other or further notice or demand in the
same, similar or other circumstances. No waiver by any Secured Party of any
breach or default of or by any Pledgor under this Agreement shall be deemed a
waiver of any other previous breach or default or any thereafter occurring.

 

Section 3.03.     Survival; Severability.

 

(a)     All covenants, agreements, representations and warranties made by the
Pledgors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Collateral Agent
and the other Secured Parties and shall survive the making by the Lenders of the
Loans, and the execution and delivery to the Lenders of any Notes evidencing
such Loans, regardless of any investigation made by the Secured Parties or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any other fee or amount
payable under this Agreement or any other Loan Document or any Banking Services
document is outstanding and unpaid or the LC Exposure does not equal zero and as
long as the Revolving Commitments have not been terminated or any Banking
Services Obligations remain unsatisfied.

 

(b)     Any provision of this Agreement that is illegal, invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such illegality, invalidity or unenforceability without
invalidating the remaining provisions hereof or affecting the legality, validity
or enforceability of such provisions in any other jurisdiction. The parties
hereto agree to negotiate in good faith to replace any illegal, invalid or
unenforceable provision of this Agreement with a legal, valid and enforceable
provision that, to the extent possible, will preserve the economic bargain of
this Agreement, or to otherwise amend this Agreement to achieve such result.

 

Section 3.04.     Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Pledgor, or the Collateral Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns. No Pledgor may assign or transfer any of its rights or
obligations hereunder or any interest herein or in the Collateral except as
expressly contemplated by this Agreement or the other Loan Documents (and any
such attempted assignment shall be void).

 

Section 3.05.     GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAWS OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

Section 3.06.     Headings. The Article and Section headings in this Agreement
are for convenience only and shall not affect the construction hereof.

 

Section 3.07.     Notices. Notices, consents and other communications provided
for herein shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 9.01 of the Credit Agreement. Communications
and notices to any Pledgor shall be given to it at its address set forth in
Schedule 3.07 hereto or to such other address as shall have been designated by
notice duly given hereunder.

 

Section 3.08.     Reimbursement of the Collateral Agent.

 

(a)     The Pledgors jointly and severally agree to pay upon demand to the
Collateral Agent the amount of any and all reasonable and documented expenses,
including the reasonable and documented fees and expenses of its counsel and of
any experts or agents, that the Collateral Agent may incur in connection with
(i) the administration of this Agreement and the other Loan Documents, (ii) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of the Collateral Agent hereunder, or (iv) the failure by any
Pledgor to perform or observe any of the provisions hereof. If the Pledgors
shall fail to do any act or thing that they have covenanted to do hereunder or
any representation or warranty of the Pledgors hereunder shall be breached, the
Collateral Agent may (but shall not be obligated to) do the same or cause it to
be done or remedy any such breach and there shall be added to the Obligations
the cost or expense incurred by the Collateral Agent in so doing.

 

 
10

--------------------------------------------------------------------------------

 

 

(b)     Without limitation of their indemnification obligations under the other
Loan Documents, the Pledgors jointly and severally agree to indemnify the
Collateral Agent and the Secured Parties and their respective officers,
directors, employees, agents, attorneys, and representatives ("Indemnitees")
against, and hold each of them harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees and
expenses, incurred by or asserted against any of them arising out of, in any way
connected with, or as a result of, the execution, delivery or performance of
this Agreement or any claim, litigation, investigation or proceeding relating
hereto or to the Collateral, whether or not any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
have resulted from the gross negligence or willful misconduct of such
Indemnitee.

 

(c)     Any amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section shall remain operative and in full force and effect regardless
of the termination of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party. All amounts due under this Section shall be payable on
written demand therefor and shall bear interest at the default rate (as provided
in the Credit Agreement).

 

Section 3.09.     Counterparts; Additional Pledgors.

 

(a)     This Agreement may be executed in separate counterparts (a facsimile of
any executed counterpart having the same effect as manual delivery thereof),
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one Agreement.

 

(b)     Upon execution and delivery after the date hereof by the Collateral
Agent and a Subsidiary of the Company of an instrument in the form of Exhibit
3.09(b) hereto, such Subsidiary shall become a Pledgor hereunder with the same
force and effect as if originally named as a Pledgor herein. The execution and
delivery of such instrument shall not require the consent of any Pledgor
hereunder. The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of, or the failure to add,
any new Pledgor as a party hereto, in each case whether or not required under
the Credit Agreement.

 

Section 3.10.     Entire Agreement; Jurisdiction; Consent to Service of Process.

 

(a)     Except as expressly herein provided, this Agreement and the other Loan
Documents constitute the entire agreement among the parties relating to the
subject matter hereof. Any previous agreement among the parties with respect to
the transactions contemplated hereunder is superseded by this Agreement and the
other Loan Documents. Except as expressly provided herein or in the other Loan
Documents, nothing in this Agreement or in any other Loan Document, expressed or
implied, is intended to confer upon any party, other than the parties hereto,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement or such other Loan Documents.

 

(b)     Each Pledgor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Collateral Agent or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement
against any Pledgor or its properties in the courts of any jurisdiction.

 

 
11

--------------------------------------------------------------------------------

 

 

(c)     Each Pledgor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in the
preceding paragraph. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 3.07. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

Section 3.11.     WAIVER OF JURY TRIAL, WAIVER OF SPECIAL DAMAGES. EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

EACH OF THE PLEDGORS WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT EITHER OF THEM MAY HAVE TO CLAIM OR RECOVER FROM THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT, ANY LENDER OR ISSUING BANK IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY BANKING SERVICES DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

 
12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers or representatives as of the
day and year first above written.

 

JPMORGAN CHASE BANK, N.A.,

 

DREW INDUSTRIES INCORPORATED

 

as Collateral Agent

               

By:

   

By:

   

 

Name  

 

Name: Joseph S. Giordano III     Title     Title: CFO and Treasurer            
                                                                               

LIPPERT COMPONENTS, INC.

                   

By:

         

 

Name: Joseph S. Giordano III           Title: Vice President                    
                                                                       

LIPPERT COMPONENTS MANUFACTURING, INC.

                   

By:

            Name: Joseph S. Giordano III           Title: CFO and Treasurer  

 

 

13

 